DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, at line 4, the recited function limitation “sealing in the outer casing” seemed vague and indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN109411951A (CN 951A) and/or TWM565419U (TW’ 419U) in view TWM480803U (TW’ 803U) and/or HUANG et al. (2019/0372251).
CN 951A and/or TW’ 419U each discloses substantially a connector assembly having a wire end connector for electrically connecting to a board end connector, wherein the wire end connector comprises: a main body portion; and an insertion portion connecting to the main body portion, wherein the insertion portion is configured to couple to the board end connector. However, CN 951A and/or TW’ 419U lacks to specifically disclose the claimed limitation of: the main body portion comprises a plurality of elastic claws extending outwardly from the main body portion to exert pressure upon the board end connector when the insertion portion and the board end connector are coupled together. TW’ 803U and/or HUANG et al. each disclose that it is well known to provide elastics claws (see elastic claws 142 of TW’ 803U and elastic claws 105 of HUANG et al.) extending outwardly from the main body portion of their wire end connector to exert pressure upon the board end connectors when they are being coupled together. Therefore, it would have been obvious for one of ordinary skill in the art to construct or provide elastic claws extending outwardly from the main body portions of the wire end connectors of CN 951A and/or TW’ 419U in view of the teachings of TW’ 803U and/or HUANG et al. The use of elastic claws would seem to provide better stable retention of the board end connector to the wire end connectors for the above mentioned prior art of record. Should further issue arises, minor variations to the above prior art of record are deemed as being obvious design variations due to size, shape, arrangement of parts and/or that are due to old and well known practice for one of ordinary skill in the art.
Allowable Subject Matter
Claims 5-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096.  The examiner can normally be reached on Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/KHIEM M NGUYEN/                                                                                   Primary Examiner, Art Unit 2831